Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
This is a CON of U.S. Patent No. 10990506B2. The elements of independent claim(s) 1, 10, 19 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20180060215 A1 (abstract; par 5-6, 16-17, 32, 34-37, 43, 45) and US 20180060214 A1 (par 54, 65-66, 83-84, 97, 99) do/does not teach or suggest, in combination with the remaining limitations: 
As in claim 1, “accessing a trace that records prior execution of one or more threads;… removing all but one of the plurality of data packets from at least one trace fragment; or inserting data into the trace that exposes the selected particular memory cell value at an execution time during trace replay that is prior to execution times of the execution events corresponding to the plurality of data packets; and removing the plurality of data packets from the trace.”
As in claim 10, “access a trace that records prior execution of one or more threads;… removing all but one of the plurality of data packets from at least one trace fragment; or inserting data into the trace that exposes the selected particular memory cell value at an execution time during trace replay that is prior to execution times of the execution events corresponding to the plurality of data packets; and removing the plurality of data packets from the trace.”
As in claim 19, “access a trace that records prior execution of one or more threads;… removing all but one of the plurality of data packets from at least one trace fragment; or inserting data into the trace that exposes the selected particular memory cell value at an execution time during trace replay that is prior to execution times of the execution events corresponding to the plurality of data packets; and removing the plurality of data packets from the trace.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
1. 
modifying the trace by performing at least one of:

Authorization for this examiner’s amendment was given in an interview with Coombs, Kirk on 12-30-2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE LIN/Primary Examiner, Art Unit 2113